Citation Nr: 0617668	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from November 28, 2003 to 
December 8, 2003. 


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1981 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) Network Authorization 
Office (NAO) in Canandaigua, New York which determined that 
the veteran was not entitled to payment or reimbursement for 
the cost of various private medical expenses incurred from 
November 28, 2003 to December 8, 2003.  The claims file is in 
the jurisdiction of the Buffalo, New York Regional Office 
(RO).

While the claims file has a power of attorney to the New York 
State Division of Veterans' Affairs, the appellant has 
represented himself in this matter and the hospital folder 
contains no power of attorney.


FINDINGS OF FACT

1.  The veteran currently has no service-connected 
disabilities.

2.  The veteran filed a claim for payment or reimbursement of 
the medical expenses in March 2004, more than 90 days after 
the inpatient treatment in November and December 2003 for 
which he was billed.  Treatment rendered was not for a 
service connected disorder.

3.  A follow-up outpatient treatment on December 8, 2003, was 
under non-emergent conditions; a VA hospital was feasibly 
available for treatment.  


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from November 
28, 2003 to December 8, 2003 is denied. 38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-8 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005). The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. See 38 C.F.R. §§ 3.102, 3.159 
(2005).

In an April 2004 letter, VA advised the veteran of its 
heightened duty to assist him in the development of his 
claim.  However, the Board notes that the duty-to-assist 
provisions of the VCAA are not applicable in this case.  As 
explained in greater detail below, the facts of the case 
clearly demonstrate that veteran does not meet the statutory 
requirements for payment or reimbursement of unauthorized 
medical expenses for the cost of unauthorized private medical 
expenses incurred from November 28, 2003 to December 8, 2003.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding 
that the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation).

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  

Factual Background and Legal Analysis

The record reflects that the veteran has no service-connected 
disabilities.  In May 2004, the veteran filed claims for 
payment or reimbursement for the cost of unauthorized private 
medical expenses incurred from November 28, 2003 to December 
8, 2003.  The private medical records reflect that the 
veteran, who was 40 years old, was admitted to the emergency 
room of a private hospital on November 28, 2003 with a 36 
hour history of priapism which developed after taking 
trazodone in combination with cocaine.  He was treated and 
discharged December 2, 2003 with instructions to follow up in 
7 days at an outpatient clinic.  On follow-up examination in 
December 8, 2003, the veteran was in no acute discomfort.  
The physician noted that he discussed the situation with the 
veteran, and that it would resolve gradually over time.  He 
was to be seen back in 6 weeks to 2 months for further 
monitoring.

On March 10, 2004, VA received the veteran's claims for 
payment for the above services.  He denied any other 
insurance coverage.  In March 2004, the NAO denied the 
veteran's claim for service provided in connection with his 
private hospitalization and treatment in November 2003 
because it was not timely filed under 38 U.S.C.A. § 1725.  In 
April 2004, the NAO also denied payment for the veteran's 
follow-up treatment on December 8, 2003, because it was not 
under emergent conditions.

In an April 2004 statement, the veteran disagreed with the 
denial of payment, stating that his untimely filing of bills 
was due to VA's failure to assist him and a lack of 
information in telling the difference between civil and 
ancillary billing.  Generally, the admission of a veteran to 
a non-VA hospital at VA expense must be authorized in 
advance.  See 38 C.F.R. § 17.54 (2005).  The veteran's 
treatment at the non-VA facility was not authorized.  
Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, see infra, the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities.  
To establish such eligibility, a claim must satisfy three 
conditions.  There must be a showing that:

(a) [t]he care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service- connected 
disability; or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment would 
have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  See also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria, as the 
evidence shows, and the veteran does not dispute, that the 
treatment he received was for a non-service-connected 
disorder.  Moreover, the veteran was not rated as permanently 
and totally disabled and was not participating in a 
rehabilitation program at the time of his care in November 
and December 2003.  Accordingly, there is no basis to 
establish entitlement to payment or reimbursement under 38 
C.F.R. § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106- 177, 113 Stat. 1556.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) *****

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:

1) July 19, 2001;

2) the date that the veteran was discharged from the facility 
that furnished the emergency treatment;

3) the date of death, but only if the death occurred during 
the stay in the facility that included the provision of the 
emergency treatment; or

4) the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.

See 38 C.F.R. § 17.1004 (2005).

The record shows that the veteran received treatment at a 
private medical hospital from November 28, 2003 to December 
2, 2003, and has submitted requests for payment for services 
rendered during this period.  In March 2004, the NAO received 
his claim for payment or reimbursement of these private 
medical expenses.  This claim was received more than 90 days 
after the date that the veteran was discharged from the 
private hospital in December 2, 2003.  The Board cannot grant 
the veteran's claim unless the facts of the case meet all the 
requirements under 38 C.F.R. § 17.10001-8, including the 
filing requirements under 38 C.F.R. § 17.1004.

The veteran has argued that he was not properly advised, or 
never advised, by VA officials that he had 90 days in which 
to file a claim for VA reimbursement of private medical 
expenses.  However, even assuming the VA had some obligation 
to inform the veteran about his basic eligibility or 
ineligibility for reimbursement of private medical expenses, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory eligibility requirements 
for those benefits were not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).  It is regrettable if the veteran may 
have received inaccurate advice regarding eligibility for VA 
private medical expense reimbursement benefits, but this 
would not create any legal right to benefits where such 
benefits are otherwise precluded.  See Shields v. Brown, 8 
Vet. App. 346, 351 (1995).

As the veteran's claim failed to meet the filing requirement 
under 38 C.F.R. § 17.1004, the Board is regretfully compelled 
to deny the claim, with regard to the service provided from 
November 28, 2003 to December 2, 2003.

As for the follow-up examination conducted in December 8, 
2003, this claim was timely filed; however, the record 
contains no indication that the medical treatment the 
veteran received was for a medical emergency such that a VA 
facility was not feasibly available.  See Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (defining a medical 
emergency as a sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action).  At the 
time of the treatment, he was in no acute discomfort, and 
the purpose was clearly for follow-up of a condition that 
was gradually resolving.  The evidence does not show, and 
the veteran does not even contend that the this treatment 
was for a medical emergency, such that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to 
life or health.  The requirement for emergency services were 
not met under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
with regard to the veteran's treatment on December 8, 2003, 
and the claim is denied.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from November 
28, 2003 to December 8, 2003, is denied.




____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


